SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1035
CA 13-02255
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


HEATHER RODEMS, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

SUNSET BEACHES, INC. AND SUNSET PALMS, LLC,
DEFENDANTS-APPELLANTS.


BARTH SULLIVAN BEHR LLP, BUFFALO (PHILIP C. BARTH, III, OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (BENJAMIN J.
ANDREWS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered May 29, 2013. The order, among other things,
denied the cross motion of defendants for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 14, 2014, and filed in the Erie
County Clerk’s Office on August 22, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court